











EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT is entered into dated July 1, 2006 between Emergency
Filtration Products, Inc., a Nevada corporation (the "Company"), and John
Masenheimer ("Masenheimer").




WITNESSETH:




            WHEREAS, the Company is engaged in the business of producing masks
and filters for medical devices that are designed to reduce the possibility of
transmission of contagious diseases, and is also a distributor of a blood
clotting device for surgery, trauma and burn wound management; and




WHEREAS, the Company has the intention to sell its products throughout the
world; and




           WHEREAS, the Company wishes to enter into an Employment Agreement to
employ Masenheimer as Chief Operating Officer, charged with such
responsibilities and duties as outlined below in connection with the Company’s
business; and




WHEREAS, in the course of Masenheimer’s employment, Masenheimer will have access
to and acquire knowledge of valuable trade secrets, confidential information and
other proprietary  information belonging and relating to the Company and its
business, and which the Company has a legitimate interest in protecting; and




WHEREAS, the Company and Masenheimer are willing to accept such employment and
render such services, all upon and subject to the terms and conditions contained
in this Employment Agreement (the “Agreement”);




NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and
Masenheimer agree as follows:




               1.         EMPLOYMENT.   The Company hereby employs Masenheimer
and Masenheimer hereby accepts employment upon the terms and condition
hereinafter set forth.




2.

TERM & TERMINATION.




a.

Term.  The Company hereby employs Masenheimer, and Masenheimer hereby accepts
employment with the Company, for a period commencing on July 1, 2006 and ending
one (1) year from that date (the "Term"), subject to renewal for a like term by
the mutual agreement of the Company and Masenheimer.




b.

Termination without Cause.  The Company may terminate Masenheimer’s employment
without Cause.  Such termination will become effective upon the date specified
in such notice, provided that such date is at least 60 days from the date
specified in such notice.  Upon such termination without cause:




(1)

for the remainder of the term of this Agreement or for a period of 2 months
following such termination, whichever is greater, the Company will continue to
pay Masenheimer annual salary pursuant to Section 3(a).




c.

Termination for Cause.  The Company may terminate Masenheimer pursuant to the
terms of this Agreement at any time for cause by giving written notice of
termination.  Such termination shall become effective upon the giving of such
notice, except that termination based upon cause shall not become effective
unless Employee shall fail to correct such breach within 30 days of receipt of
written notice hereof. Upon such termination Masenheimer shall have no right to
compensation, commission, bonus, benefits or reimbursement pursuant to this
contract, for any period subsequent to the termination. For purposes of this
section, “cause” shall mean; (1) Masenheimer is convicted of a felony; (2)
Masenheimer, in carrying out his/her duties hereunder, has been found in a civil
action by the Company, to have committed willful gross negligence or willful
gross misconduct resulting, in either case, in material harm to the Company; (3)
Masenheimer misappropriates Company funds or otherwise defrauds the Company; (4)
Masenheimer materially breaches any provision of this Agreement; (5) Masenheimer
materially fails to perform his/her duties under section four (4) resulting in
harm to the Company.     




d.

Death or Disability.  Upon the death or disability of Masenheimer, Masenheimer
shall be entitled to and the Company will pay the equivalent of two months of
compensation from the date of death or from the date of disability.  For
purposes of this Section, “disability” shall mean that for a period of two (2)
months in any 12-month period Masenheimer is incapable of substantially
fulfilling his/her duties because of physical, mental or emotional incapacity
from injury, sickness or disease.  Should Masenheimer be rendered disabled, the
Company will continue to maintain for the benefit of Masenheimer, Masenheimer
benefit programs referred to in Section 3(b) that were in effect on the date of
the disability through the remainder of the term of this Agreement.




e.

Special Termination.  In the event that (i) Masenheimer, with or without a
change in title or formal corporate action, shall no longer exercise all of
his/her duties and responsibilities and shall no longer possess substantially
all the authority set forth in Section 2; or (ii) the Company materially
breaches this Agreement or the performance of its duties and obligations
hereunder; Masenheimer, by written notice to the Company, may elect to deem
Masenheimer’s employment hereunder to have been terminated by the Company
without cause under Section 2(b)  hereof, in which event Masenheimer shall be
entitled to the Compensation payable pursuant to  Section 3(a).




f.

Voluntary Termination. Masenheimer, on 30 days prior written notice to the
Company, may terminate his/her employment voluntarily.  Upon such termination,
the Company will pay Masenheimer’s compensation through the date of such
termination.  After such date, Masenheimer shall no longer be entitled to
receive compensation or benefits.   

 

g.

Continuing Effect.  Notwithstanding any termination of this Agreement at the end
of the Term or otherwise, the provisions of Sections 7,8,9,10,11 and 12 shall
remain in full force and effect and the provisions of these Sections shall be
binding upon the legal representatives, successors and assigns of Masenheimer.




3.

COMPENSATION.




a.

The Company will pay Masenheimer an annual base salary of $100,000 per annum in
26 equal bi-weekly installments.  Such salary will be reviewed at least annually
by the President and the board of directors with performance reviews every six
months.  Upon execution of this agreement, Masenheimer shall receive an employee
bonus of 100,000 shares of the Company’s restricted common stock.  Additional
bonus compensation may be awarded from time to time, at the Company’s sole
discretion, in the form of Company stock.

b.

During the term of his/her employment, Masenheimer shall be entitled to
participate in employee benefits plans or programs of the Company, if any, to
the extent Masenheimer is eligible to participate hereunder.

c.

The Company will reimburse or advance funds to Masenheimer for all reasonable
travel, entertainment and miscellaneous expenses incurred in connection with the
performance of duties under this Agreement, provided that Masenheimer properly
account for such expenses to the Company in accordance with the Company’s
practices.

d.

The position includes two weeks of paid vacation per annum, to be scheduled by
mutual agreement.




4.

DUTIES.




.

General Duties.

Masenheimer shall be employed as Chief Operating Officer with duties and
responsibilities that are customary for such position, subject to the direction
of the President.  Masenheimer will use the standard of care befitting of such
an employee in performing duties and in discharging responsibilities pursuant to
this Agreement, which duties and responsibilities shall be discharged
competently, carefully, and faithfully.

b.

Extent of Services.    Masenheimer will devote all of time, attention and
energies during normal business hours (exclusive of periods of sickness and
disability and of such normal holiday and vacation periods as have been
established by the Company) to the affairs of the Company.  Masenheimer will not
enter the employ of, or serve as a consultant to, or in any way perform any
services with or without compensation to any persons, business or organization
without the prior consent of the board of directors of the Company; provided,
that Masenheimer shall be permitted to devote a limited amount of his time,
without compensation, to charitable or similar organizations.

  

5.

PLACE OF PERFORMANCE.  Masenheimer hereby acknowledges that the Company’s
existing and potential clients are located throughout the world and that the
Company is actively engaged in marketing and selling its products and services
to such clients throughout the world.  Masenheimer further acknowledges that the
Company’s executive office and some manufacturing facilities are located in
Henderson, Nevada.  Masenheimer will be working primarily in Tucson, Arizona,
but may be required to visit Henderson, Nevada or any of the Company’s other
facilities as needed.




6.

NON-DISCLOSURE OF INFORMATION.  Masenheimer recognizes and acknowledges that the
Company’s trade secrets and proprietary information and processes,
(“Confidential Business and Technical Information”) as they may exist from time
to time, are valuable, special and unique assets of the Company’s business,
access to and knowledge of which are essential to the performance of
Masenheimer’s duties hereunder.




Masenheimer will not, during or after the term of his/her employment by the
Company, in whole or in part, disclose such Confidential Business and Technical
Information to any person, firm, corporation, association or entity for any
reason or purpose whatsoever, nor shall Masenheimer make use of any such
Confidential Business and Technical Information for his/her own purposes or for
the benefit of any person, firm, corporation or entity except the Company under
any circumstances during or after the term of his/her employment, provided that
after the term of his/her employment these restrictions shall not apply to such
secrets, information and processes which are then in the public domain provided
that Masenheimer was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company’s
consent.




In the event an action is instituted and prior knowledge is an issue, it shall
be the obligation of Masenheimer to prove by clear and convincing evidence that
the Confidential Business and Technical Information disclosed was in the public
domain, was already known by the Recipient, or was developed independently by
the Recipient.  Masenheimer agrees to hold as the Company’s property, all
memoranda, books, papers, letters, formulas and other data, and all copies
thereof and there from, in any way relating to the Company’s business and
affairs, whether made by him or otherwise coming into his/her possession, and
upon termination of his/her employment, or on demand of the Company, at any
time, to deliver the same to the Company.




7.

NON-COMPETITION AGREEMENT.




.

Masenheimer acknowledges and agrees that based on having access to and acquiring
knowledge of highly sensitive and valuable trade secrets, and confidential or
proprietary information belonging or relating to the Company, Masenheimer would
be in a position to cause serious and irreparable harm to the Company in the
event that, following the termination of his/her employment hereunder,
Masenheimer were to compete with or be involved in an enterprise which competes
with the Company or engages in the same business as the Company.




b.

Until termination of his/her employment and for a period of 24 months commencing
on the date of termination, Masenheimer, directly or indirectly, in association
with or as a stockholder, director, officer, consultant, Employee, partner,
joint venture, member or otherwise of or through any person, firm, corporation,
partnership, association or entity, covenants that Masenheimer will not compete
with the Company or any of its affiliates in the design, manufacture,
construction, offer, sale or marketing of products or services that are
competitive with the products or services offered by the Company, within the
United States or anywhere in the world.  Masenheimer covenants and agrees that
during his/her employment and for a period of 24 months immediately following
the termination of such employment, Masenheimer will not, either individually or
in partnership or jointly or in conjunction with any person, firm, business,
corporation, partnership joint venture, entity, syndicate or association, as an
Employee, principal, agent, officer director consultant, advisor, distributor,
dealer, contractor, trustee, lender, shareholder or in any manner or capacity
whatsoever, directly or indirectly, be employed by, render services to, carry on
or be engaged in, or be concerned with or be interested in or advise, lend money
to, guarantee the debts or obligations of, or in any manner participate in the
management, operation or control of any business which is directly competitive
with the business of the Company, engages in the same business as the Company or
performs research and development in the same field with any entity located
anywhere in the world.




c.

For the purposes of this paragraph a business shall be deemed to be in “direct
competition” or “directly competitive” with the Company if such business is
engaged in developing, manufacturing, marketing, selling, or distributing masks
and filters for medical devices.  




8.

NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

 Masenheimer acknowledges that during his/her employment he/she will learn and
will have access to confidential information regarding the Company and its
affiliates, including without limitation (i) confidential or secret plans,
programs, documents, agreements or material relating to the business, services
or activities of the Company and its affiliates and (ii) trade secrets, market
reports, customer investiga­tions, customer lists and or similar information
that is proprietary information of the Company or its affiliates (collectively
referred to as “confidential information”).  Masenheimer acknowledges that such
confidential information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset. All records, files,
materials and confidential information obtained by Masenheimer in the course of
his/her employment with the Company are confidential and proprietary and shall
remain the exclusive property of the Company or its affiliates, as the case may
be.  Masenheimer will not, except in connection with and as required by his/her
performance of his/her duties under this Agreement, for any reason use for
his/her own benefit or the benefit of any person or entity with which he may be
associated or disclose any such confidential information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior written consent of the board of directors of the Company,
unless such confidential information previously shall have become public
knowledge through no action by or omission of Masenheimer.




9.      NON-SOLICITATION OF EMPLOYEES.

Masenheimer covenants and agrees that while he/she is employed by the Company
and for a period of twenty-four (24) months immediately following the
termination of such employment, he/she will not, directly or indirectly, in any
manner whatsoever, on his/her own behalf, or on behalf of any person, firm,
business, corporation, partnership, joint venture, entity, syndicate or
association solicit, induce or cause, or attempt to induce or cause any person
who was any Employee or consultant or in relationship with, or to cease
 providing services to the Company.




10.

REASONABLENESS OF CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION
OBLIGATION AND COVENANTS




Masenheimer hereby acknowledges and confirms that the obligations and covenants
set out in the above paragraphs are reasonable and necessary to protect the
legitimate interests of the Company.  Without limiting the generality of the
foregoing, Masenheimer hereby acknowledges and confirms that given, among other
things, the nature and international scope of the Company’s operations and of
the employment duties to be performed by Masenheimer hereunder, the geographic
scope and duration of the restrictions set fourth above are reasonable and
necessary to protect the legitimate interests of the Company.  Masenheimer
further acknowledges and agrees that these obligations and covenants will not
preclude him/her from becoming gainfully employed following the termination of
his/her employment in his/her profession.




11.

INVENTIONS.




a.

Masenheimer hereby sells, transfers and assigns to the Company or to any person,
or entity designated by the Company, all of the entire right, title and interest
of Masenheimer in and to all inventions, ideas, disclosures and improvements,
whether patented or unpatented, and copyrightable material, made or conceived by
Masenheimer, solely or jointly, or in whole part, during the term hereof which
(i) relate to methods, apparatus, designs, products, processes or devices sold,
leased, used or under construction or development by the Company or any
subsidiary, or (ii) otherwise relate to or pertain to the business, functions or
operations of the Company or any subsidiary, or (iii) arise wholly or partly
from the efforts of Masenheimer during the term hereof.  Masenheimer shall
communicate promptly and disclose to the Company, in such form as the Company
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements; and, whether during the term
hereof or thereafter, Masenheimer shall execute and deliver to the Company such
formal transfers and assignments and such other papers and documents as may be
required of Masenheimer at the Company’s expense to permit the Company or any
person or entity designated by the Company to file and prosecute the patent
applications and, as to copyrightable material, to obtain copyright thereon.
 Any invention by Masenheimer within one (1) year following the termination of
the Agreement shall be deemed to fall within the provisions of the paragraph
unless proven by Masenheimer to have been first conceived and made following
such termination.  

b.

No Payment.

Masenheimer acknowledges and agrees that no separate  

or additional payment will be required to be made to him in consideration of
his/her undertakings in this Section.




12.

EQUITABLE RELIEF.




.

The Company and Masenheimer recognize that the services to be rendered under
this Agreement by Masenheimer are special, unique and of extraordinary
character, and that in the event of the breach by Masenheimer of the terms and
conditions of this Agreement or if Masenheimer, without the prior consent of the
President or Board of Directors of the Company, shall leave his/her employment
for any reason and take any action in violation of Section 6, Section 7, Section
8, or Section 9, the Company will be entitled to institute and prosecute
proceedings in any court of competent jurisdiction referred to in Section 12(b)
below, to enjoin Masenheimer from breaching the provisions of Section 6 or
Section 7, or Section 8.  In such action, the Company will not be required to
plead or prove irreparable harm or lack of an adequate remedy at law.  Nothing
contained in this Section 12 shall be construed to prevent the Company from
seeking such other remedy in arbitration in case of any breach of this Agreement
by Masenheimer, as the Company may elect.




.

Any proceeding or action must be commenced in state court in Nevada, the
Company’s state of domicile.  Masenheimer and the Company irrevocably and
unconditionally submit to the jurisdiction of such court and agree to take any
and all future action necessary to submit to the jurisdiction of such courts.
 Masenheimer and the Company irrevocably waive any objection that they now have
or hereafter or hereafter may have to the laying of venue of any suit, action or
proceeding brought in any such court and further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Final judgment against Masenheimer or the
Company in any such suit shall be conclus­ive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy or which shall
be conclusive evidence of the fact and the amount of any liability of
Masenheimer or the Company therein described, or by appropriate proceedings
under any applicable treaty or otherwise.




13.

ASSIGNMENT.   The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the assets and business of the Company, and subject to the
provisions of paragraph 2.  Masenheimer's obligations hereunder may not be
assigned or alienated and any attempt to do so by Masenheimer will be void.




14.

SEVERABILITY.




.

Masenheimer expressly agrees that the character, duration and geographical scope
of the provisions set forth in this Agreement are reasonable in light of the
circumstances, as they exist on the date hereof.  Should a decision, however, be
made at a later date by a court of competent jurisdiction that the character,
duration or geographical scope of such provisions is unreasonable, then it is
the intention and the agreement of Masenheimer and the Company that this
Agreement shall be construed by the court in such a manner as to impose only
those restrictions on Masenheimer's conduct that are reasonable in the light of
the circumstances and as are necessary to assure to the Company the benefits of
this Agreement.  If, in any judicial proceed­ing, a court shall refuse to
enforce all of the separate covenants deemed included herein because taken
together they are more extensive than necessary to assure to the Company the
intended benefits of this Agreement, it is expressly understood and agreed by
the parties hereto that the provisions of this Agreement that, if eliminated,
would permit the remaining separate provisions to be enforced in such proceeding
shall be deemed eliminated, for the purposes of such proceeding, from this
Agreement.




.

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provision were not included.




14.

NOTICES AND ADDRESSES.

All notices, offers, acceptance and any other acts under this Agreement (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by Federal Express or similar receipted delivery, by
facsimile delivery or, if mailed, postage prepaid, by certified mail, return
receipt requested, as follows:




To the Company:

Emergency Filtration Products, Inc.

175 Cassia Way, Suite A115

Henderson, Nevada 89014







To Masenheimer:

John Masenheimer

11541 North Palmetto Dunes

Tucson, Arizona 85737




or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be conclusive evidence of successful facsimile delivery.
 Time shall be counted to, or from, as the case may be, the delivery in person
or by mailing.




15.

COUNTERPART.     This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.  




16.

ARBITRATION.

Except for any controversy or claim seeking equitable relief as provided in
Section 12 of this Agreement, any controversy or claim arising out of or
relating to this Agreement, or to the interpretation, breach or enforcement
thereof or any other dispute between the parties, shall be submitted to one
arbitrator and settled by arbitration in Nevada in accordance with the rules,
then obtaining, of the American Arbitration Association.  Any reward made by
such arbitrator shall be final, binding and conclusive on all parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.




17.

ATTORNEYS FEES.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce the provisions of this
Agreement, the prevailing party shall be entitled to reasonable attorneys fees,
costs and expenses.




18.

GOVERNING LAW.

This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whet relating to its execution, its validity,
the obligations provided therein or performance shall be governed or interpreted
according to the internal laws of the State of Nevada without regard to choice
of law considerations.




19.

ENTIRE AGREEMENT.

This Agreement constitutes the entire Agreement between the parties and
supersedes all prior oral and written agreements between the parties her with
respect to the subject matter hereof.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, except by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver discharge or termination is sought.




20.

ADDITIONAL DOCUMENTS.

The parties hereto shall execute such additional instruments as may be
reasonably required by their counsel in order to carry out the purpose and
intent of this Agreement and to fulfill the obligations of the parties
hereunder.




21.

SECTION AND PARAGRAPH HEADINGS.

The section and paragraph headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.




22.

WAIVER OF BREACH.  A waiver by the Company or Masenheimer of a breach of any
provision of the Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by the other party.




IN WITNESS WHEREOF, the Company and Masenheimer have executed this Agreement as
this 1st day of July 2006.







Emergency Filtration Products, Inc.




/s/Douglas K. Beplate

Douglas K. Beplate, President

Masenheimer




/s/John Masenheimer

John Masenheimer









